 


109 HR 1342 IH: To designate the facility of the United States Postal Service located at 1560 Union Valley Road in West Milford, New Jersey, as the 
U.S. House of Representatives
2005-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1342 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2005 
Mr. Garrett of New Jersey (for himself and Mr. LoBiondo) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To designate the facility of the United States Postal Service located at 1560 Union Valley Road in West Milford, New Jersey, as the Brian P. Parrello Post Office Building. 
 
 
1.Brian P. Parrello Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 1560 Union Valley Road in West Milford, New Jersey, shall be known and designated as the Brian P. Parrello Post Office Building. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Brian P. Parrello Post Office Building. 
 
